Case 8:18-cv-02196-JLS-ADS Document 36 Filed 09/10/19 Page 1 of 3 Page ID #:288

   1   HAYNES AND BOONE, LLP
       Kenneth G. Parker / Bar No. 182911
   2   kenneth.parker@haynesboone.com
       Diana C. Obradovich / Bar No. 312633
   3   diana.obradovich@haynesboone.com
       600 Anton Boulevard, Suite 700
   4   Costa Mesa, California 92626
       Telephone: (949) 202-3000
   5   Facsimile: (949) 202-3001
   6   Attorneys for Plaintiff
       NINTENDO OF AMERICA INC.
   7
   8                         UNITED STATES DISTRICT COURT
   9                       CENTRAL DISTRICT OF CALIFORNIA
  10                                 SOUTHERN DIVISION
  11   NINTENDO OF AMERICA INC., a               )   Case No.: 8:18-cv-02196-JLS-ADS
       Washington corporation,                   )
  12                                             )   NOTICE OF POTENTIAL
                    Plaintiff,                   )
  13                                             )   SETTLEMENT AND
             vs.                                 )   STIPULATION TO EXTEND
  14                                             )   DEADLINES
       SERGIO MOJARRO MORENO a/k/a               )
  15   SERGIO MOJARRO a/k/a MIKEL                )
       EUSKALDUNAK and DOES 1-10,                )
  16                                             )
                    Defendants.                  )
  17                                             )
                                                 )
  18                                             )
  19         Pursuant to Local Rule 7-1, Plaintiff Nintendo of America Inc. (“Nintendo”)
  20   and Defendant Sergio Mojarro Moreno a/k/a Sergio Mojarro a/k/a Mikel
  21   Euskaldunak (“Defendant”), by and through their respective counsel, hereby
  22   stipulate and jointly request that this Court issue an Order for a 30-day extension of
  23   all currently scheduled court deadlines, as listed in the scheduling order entered by
  24   the Court on April 17, 2019 (Doc. No. 31), in light of a potential settlement
  25   between the parties that is currently being finalized and memorialized in writing to
  26   the satisfaction of both parties.
  27         WHEREAS, on December 11, 2018, Nintendo filed Case No. 8:18-cv-02196
  28   JLS (ADSx) against Defendant and Does 1-100 (Doc. No. 1);



            NOTICE OF POTENTIAL SETTLEMENT AND STIPULATION TO EXTEND DEADLINES
Case 8:18-cv-02196-JLS-ADS Document 36 Filed 09/10/19 Page 2 of 3 Page ID #:289


   1         WHEREAS, on December 19, 2018, Nintendo filed a First Amended
   2   Complaint against Defendant and Does 1-10 (Doc. No. 14);
   3         WHEREAS, on February 22, 2019, Defendant submitted his Answer to the
   4   First Amended Complaint to the Court, and the Answer was entered on February
   5   25, 2019 (Doc. No. 27);
   6           WHEREAS, after submitting a Joint Rule 26(f) Report to the Court on
   7   April 5, 2019 (Doc. No. 30), the Court, on April 17, 2019, vacated the Scheduling
   8   Conference set for hearing on April 19, 2019 and issued a Scheduling Order (Doc.
   9   No. 31);
  10         WHEREAS, the parties have reached an agreement in principle regarding
  11   the issues raised in this lawsuit and are endeavoring to memorialize the settlement
  12   in writing as expeditiously as possible (Parker Decl. ¶ 5);
  13         WHEREAS, the parties believe that this 30-day extension of all scheduled
  14   dates in this matter will facilitate settlement discussions;
  15         WHEREAS, the parties agree that this approach is in the best interests of
  16   judicial economy and the efficient preservation of resources.
  17         NOW, THEREFORE, IT IS HEREBY STIPULATED by and between the
  18   parties hereto through their respective attorneys of record, that the Court enter an
  19   Order extending all currently scheduled deadlines in this matter 30 days, as shown
  20   below, in light of the potential settlement agreement between the parties that is
  21   currently being finalized and memorialized in writing as expeditiously as possible.
  22         However, if the Court is not inclined to grant this joint stipulation, the
  23   parties request a short teleconference with The Honorable Josephine L. Staton to
  24   discuss the matter.
  25
  26              MATTER                   CURRENT DATES              PROPOSED DATES
  27    Fact Discovery Cut-Off             September 13, 2019          October 15, 2019
  28    Last Day to Serve Initial          September 27, 2019          October 28, 2019

                                            2
            NOTICE OF POTENTIAL SETTLEMENT AND STIPULATION TO EXTEND DEADLINES
Case 8:18-cv-02196-JLS-ADS Document 36 Filed 09/10/19 Page 3 of 3 Page ID #:290


   1    Expert Reports
   2    Last Day to File Motions        September 27, 2019     October 28, 2019
   3    (except Daubert and all other
   4    Motions in Limine)
   5    Last Day to Serve Rebuttal       October 25, 2019    November 25, 2019
   6    Expert Reports
   7    Last Day to Conduct             November 15, 2019    December 16, 2019
   8    Settlement Proceedings
   9    Expert Discovery Cutoff         November 22, 2019    December 23, 2019
  10    Last Day to File Daubert        November 29, 2019    December 30, 2019
  11    Motions
  12    Last Day to File Motions in     December 20, 2019      January 21, 2019
  13    Limine (other than Daubert
  14    Motions)
  15    Final Pre-Trial Conference       January 17, 2020     February 18, 2020
  16
  17   IT IS SO STIPULATED.
  18   DATED: September 10, 2019           HAYNES AND BOONE, LLP
  19
  20                                       By:   /s/ Kenneth G. Parker
  21                                             Kenneth G. Parker
                                                 Diana C. Obradovich
  22                                             Attorneys for Plaintiff
                                                 NINTENDO OF AMERICA INC.
  23
       DATED: September 10, 2019           SHEPPARD MULLIN
  24
  25
                                           By:   /s/ Aaron Malo
  26
                                                 Aaron Malo
  27                                             Attorneys for Defendant
                                                 SERGIO MOJARRO MORENO a/k/a
  28                                             SERGIO MOJARRO a/k/a MIKEL
                                                 EUSKALDUNAK

                                            3
            NOTICE OF POTENTIAL SETTLEMENT AND STIPULATION TO EXTEND DEADLINES
